Citation Nr: 1226551	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-43 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund. 


WITNESSES AT HEARING ON APPEAL

Appellant, TJB, and RD


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the Appellant's claim for one-time payment from the Filipino Veterans Equity Compensation Fund.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in June 2012.  A transcript of that hearing has been associated with the claims folder.


FINDING OF FACT

The service department has certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces during World War II.


CONCLUSION OF LAW

The Appellant did not have the requisite service to entitle him to payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 107, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.203 (2011); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, however, the Board finds that this appeal must be denied as a matter of law.  The provisions of the law regarding notice and assistance with development have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive in a matter.  38 U.S.C.A. § 5103A (West 2002 & 2011); Manning v. Principi, 16 Vet. App. 534 (2002).  In short, the VCAA is not applicable to this case.

Despite the foregoing, the Board does observe that the Appellant was sent correspondence in October 2011 which detailed the criteria for Filipino Veterans Equity Compensation benefits, followed by readjudication of this appeal by a March 2012 Supplemental Statement of the Case (SSOC).  The October 2011 correspondence also informed the Appellant of what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Appellant to advise VA of or to submit any evidence in his possession that was relevant to the case.

The Board further notes that, as discussed below, multiple attempts were made to verify the Appellant's purported military service through official channels, and that he has not provided any information indicating that further efforts are warranted.

The Board also notes, in regard to the June 2012 hearing, that it was held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The AVLJ who conducted the June 2012 hearing accurately noted the current appellant issue, summarized the reason(s) why the claim had been denied by the RO, and inquired whether the Appellant had submitted all the evidence he had to the RO and received an affirmative response.  Moreover, the Appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

Turning to the merits of the Appellant's claim, the Board notes that he is seeking a one-time payment from the Filipino Veterans Equity Compensation Fund.  He contends that he had military service during World War II from August 1944 to September 1945, to include with the Allied Intelligence Bureau.  He has submitted multiple copies of an Affidavit for Philippine Army Personnel indicating such service that is dated in March 1946.  He has also submitted a July 2009 Certification from the Armed Forces of the Philippines Office of Adjutant General attesting to such service.  He also submitted documents identified as his service and enlistment records; various identification cards from the Philippine government including a voter registration dated in March 2009, the Philippines Office of Senior Affairs dated in January 2009, and a postal identification card; and a passbook in his name from the Philippine Veterans Bank.  Additionally, there is a lay statement from AEM dated in July 2005 attesting to his having such service.  Further, he has submitted his own personal statements as to this service, and provided testimony to this effect at the June 2012 hearing.

The Philippine islands became a United States possession in 1898 when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were called into the service of the United States Armed Forces of the Far East by President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  Current law, however, provides that the service of certain Filipino veterans does not entitle them to receive full benefits administered by VA.  38 U.S.C.A. § 107 (West 2002). 

On February 17, 2009, the President signed the American Recovery and Reinvestment Act, intended for job preservation and creation, infrastructure and investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization.  Pub. L. No. 111-5, 123 Stat. 115 (2009).  The legislation included a provision for the creation of the Filipino Veterans Equity Compensation Fund, providing one time payments to eligible persons.  Pub. L. No. 111-5, § 1002, 123 Stat. 115 (2009). 

An eligible person is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202  (2009). 

The Act further directs the Secretary to administer the provisions of this section in a manner consistent with applicable provisions of title 38, United States Code, and other provisions of law, and shall apply the definitions in section 101 of such title in the administration of such provisions, except to the extent otherwise provided in this section.  Pub. L. No. 111-5, 123 Stat. 115 (2009).  

VA is authorized by statute to prescribe regulations with respect to the nature and extent of proof and evidence and the method of taking and furnishing them in order to establish the right to benefits" under the laws administered by VA.  38 U.S.C. § 501(a)(1) (West 2002)6.  Pursuant to that authority, the Secretary has prescribed regulatory provisions governing the evidentiary requirements for establishing the requisite service for VA benefits purposes. 

That regulation provides that for the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a service separation form, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2011).

With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows, in addition to meeting the above requirements, (1) service of four months or more, or (2) discharge for disability incurred in the line of duty, or (3) 90 days creditable service based on records from the service department such as hospitalization for ninety days for a line of duty disability.  38 C.F.R. § 3.203(b) (2011).  When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, the VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) (2011).

Findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997).  Where the United States service department does not certify alleged service, VA must refuse to consider a claim for veterans' benefits based on that service.  Soria v. Brown, 118 Fed. 3rd 747 (Fed. Cir. 1997). 

In this case, the NPRC certified in August 2005, December 2009, September 2010, November 2011, and February 2012 that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  VA is bound by that certification. 

The Board has carefully considered the documentation submitted by the Appellant, but notes that it fails to satisfy the requirements as acceptable proof of service.  38 C.F.R. § 3.203 (2011).  The documents submitted by the Appellant were not issued by the United States service department, nor do they contain the necessary information to establish entitlement to the benefit sought.  Therefore, those documents may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by VA, including the one-time payment from the Filipino Veterans Equity Compensation Fund.  The Board is bound by the United States service department's certification.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (If the service department does not verify the claimed service, the only recourse lies with the service department, not VA).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA.

As the service department has certified that the Appellant did not have the requisite service to qualify him for payment from the Filipino Veterans Equity Compensation Fund, the appeal must be denied.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


